DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Faustino Lichauco on 09/14/2021.

The application has been amended as follows:
(Claim 15) was amended to incorporate the elements of claim 18, such that the amended claim reads as follows:
--An apparatus comprising a spindle-shaft unit for closing a container with a screw closure, said spindle-shaft unit comprising a housing, a spindle that is rotatable and axially movable relative to said housing, and a bearing unit that is arranged between said housing and said spindle, wherein said bearing unit comprises a sliding bearing that interacts with said spindle and a further bearing that interacts with said sliding bearing, wherein said spindle is arranged at said sliding bearing such as to be displaceable and non-rotatable relative to said sliding bearing, and wherein said further bearing secures , and wherein said sliding bearing comprises a sliding bushing, wherein said apparatus further comprises a ring, wherein said ring comprises a side guide that is secured to said sliding bushing, wherein said side guide interacts with a corresponding side guide of said spindle, wherein, as a result of said interaction, said sliding bushing is secured against rotation relative to said spindle, and wherein said side guide is selected from the group consisting of a slot and a nose.--

(Claim 18) is canceled.


Allowable Subject Matter
Claims 15 – 17 and 19 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art fails to disclose or make obvious the claimed combination including the following features:
Cirio (US 2010/0095636) teaches a capping head including a supporting body (#12), a gripping member (#50), and a rotary bushing (#22; sliding bearing) fixed relative to the supporting body with a “prismatic guide” (#26, #28) engaged with a shaft (#52). See further ¶’s [0016], [0020], [0024], and [0023] for further details. The device of Cirio further includes a “further bearing” (#24). However, Cirio does not specifically disclose that the device includes a ring including a side guide secured to the sliding bushing to secure the spindle from rotation, and wherein the side guide comprises a slot and a nose.
Regarding claims 16-17 and 19-34, they are allowed as depending from claim 15, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731